Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance:
The prior art does not teach the steps of obtaining a metastatic cancer sample from said subject;

combining the metastatic cancer sample with a composition comprising a nanoparticle and/or an aggregate of nanoparticles;

subjecting the composition comprising the metastatic cancer sample and the nanoparticle and/or an aggregate of nanoparticles to at least one irradiation step ex vivo; and
at least partly readministering a vaccine composition comprising the ex vivo lethally irradiated metastatic cancer cells and at least part of the associated cell supernatant from the metastatic cancer sample to the subject before any optional subsequent in vivo treatment of metastatic cancer in said subject, wherein the composition comprising the metastatic cancer sample and the nanoparticle and/or an aggregate of nanoparticles is subjected to at least one irradiation step comprising fractionated radiotherapy, said fractionated radiotherapy comprising ionizing radiation dose ranges from 1.8 to 30 Gray (Gy), and wherein each nanoparticle comprises a material having a density of at least 7 g/cm3 and an atomic number (Z) of at least 25 and each nanoparticle or aggregate of nanoparticles is covered with a biocompatible coating allowing the nanoparticle stability between pH 6.5 and 7.5 in a physiological fluid.  The prior art teaches the use of nanoparticle aggregate for the treatment of cancer, however it does not teach the steps of ex vivo irradiating cancer cells and at least part of associated supernatant from the metastatic cancer sample to the subject before any in vivo treatment of metastatic cancer in the subject.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHREH A FAY/Primary Examiner, Art Unit 1617